Citation Nr: 0710861	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  96-27 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of heavy 
metal poisoning, to include a chronic respiratory disorder 
other than bronchial asthma.

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints, including the knees, shoulders, 
and elbows.

3.  Entitlement to service connection for a disability 
manifested by loss of control of the hands and fingers.

4.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 20 percent 
disabling prior to October 18, 2005, and 40 percent disabling 
beginning October 18, 2005.

6.  Entitlement to an effective date earlier than April 1, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to May 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
Jurisdiction over the case was subsequently transferred to 
the RO in Winston-Salem, North Carolina.

In August 2001, the Board remanded this case for further 
evidentiary development.  In September 2003, while the case 
was in remand status, the veteran withdrew his notice of 
disagreement with the RO's decision that his son did not 
become permanently incapable of self-support prior to 
attaining the age of 18.  Thus, this issue is no longer in 
appellate status.  38 C.F.R. § 20.204 (2006).  The veteran 
also perfected an appeal on a claim for a higher rating for 
migraine headaches.  In a December 2004 statement, however, 
the veteran expressed that he was satisfied with the 
currently assigned disability rating.  Hence, there remains 
no allegation of error of law or fact.  


REMAND

In March 2001, a Travel Board hearing was held before a 
Veterans Law Judge who has since retired from the Board.  In 
February 2007, the veteran exercised his right to request to 
attend a videoconference hearing before another Veterans Law 
Judge.  The Board also notes that the veteran's February 2007 
statement reflects that he now resides in Columbus, Ohio.  

Accordingly, the case is REMANDED to the RO in Winston-Salem, 
North Carolina or the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

The veteran should be scheduled for a 
videoconference hearing before the Board 
in accordance with the docket number of 
his appeal and at the appropriate RO.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


